Title: From Thomas Jefferson to Bradfoote Davidson, 1 November 1825
From: Jefferson, Thomas
To: Davidson, Bradfoote


Dear Sir
Monticello
Nov. 1. 25.
You have laid me under the greatest obligation, by your kind forbearance on the note of my grandson, endorsed by me. age and infirmities have for some time disabled me from business and obliged me to turn over every thing of the kind to my grandson Th: J. Randolph in whom I have unlimited confidence. I had before recieved notice from the bank and sent it directly to my grandson, to whom I had already endorsed another some days before. on the reciept of your last, I sent that also to him, and he assures me he had sent on that for renewal so that he thinks you would recieve it immediately after the date of your last to me, which I hope you did. with my thanks for this mark of kindness and confidence be pleased to accept assurance of my great esteem and respect.Th: Jefferson